Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
1.	Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1- 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the longitudinal direction" in line 2; and “the deeper the material cut-outs (131) are, the further away they are from the central region” in lines 6-7.  There is insufficient antecedent basis for this limitation in the claim. Rephrase “the longitudinal direction” in line 2 to read --a longitudinal direction--. Rephrase “the deeper the material cut-outs (131) are, the further away they are from the central region” in lines 6-7 to read --a deeper the material cut-out (131) is, the further away the material cut-out (131) is from a central region--.
Claim 1 recites the phrase “tooth-like” in line 8 which renders the claim indefinite as it unclear what the meets and bounds are of the word “like”. For examination purposes, rephrase “tooth-like material elevations” in line 8 to read --tooth-shaped material elevations--.
Claim 2, line 3, recites the phrase “in particular a plastic” which renders the claim indefinite as it is unclear if the material is actually plastic or not. For examination purposes, rephrase “material, in particular a plastic” to read --material, which is a plastic--.
Claim 3, line 2, recites the phrase “the material of the stabilizing rod”. There is insufficient antecedent basis for this limitation in the claim. Rephrase “the material of the stabilizing rod” to read --a material of the stabilizing rod--.
Claim 3, line 3, recites the phrase “in particular a chord made of metal” which renders the claim indefinite as it is unclear if the material is actually metal or not. Also, it is unclear if this “chord” in line 3 is a double inclusion of the same “chord” in line 2. Therefore, for examination purposes, rephrase “in particular a chord made of metal” to read --in which the chord is made of metal--.
Claim 5, line 2, recites the phrase “in particular a knee joint bandage” which renders the claim indefinite as it is unclear if there is a knee joint bandage or not. For examination purposes, rephrase “is a bandage, in particular a knee joint bandage” to read --is a knee joint bandage--.
Claim 8, line 1, recites “a stabilizing rod” which renders the claim indefinite because it is unclear if this “stabilizing rod” in claim 8, line 1 is a double inclusion of the same “stabilizing rod” in claim 1, line 1. For examination purposes, rephrase “a stabilizing rod” in claim 8, line 1 to read --the stabilizing rod--. Also, claim 10 recites the limitation “two stabilizing rods” which renders the claim indefinite since it is unclear if the two stabilizing rods in claim 10 is in addition to the one set forth in parent claims 1 and 8, or if is the at least one stabilizing rod of claims 1 and 8. For examination purposes, rephrase “a stabilizing rod” in claim 8, line 1 to read --at least one stabilizing rod--. Also, rephrase “wherein the knee joint bandage (200) has two stabilizing rods” in claim 10, lines 1-2 to read --wherein the knee joint bandage (200) has the at least one stabilizing rod, which comprises two stabilizing rods--.
Claim 10 recites the limitation "the length" in line 3. There is insufficient antecedent basis for this limitation in the claim. Rephrase “the length” to read --a length--.
Claim 11 recites the limitation "the stabilizing rods" in line 2. There is insufficient antecedent basis for this limitation in the claim. For examination purposes, rephrase “the stabilizing rods” to read --the at least one stabilizing rod--. If desired to provide the plural stabilizing rods then change the dependency of claim 11 to claim 10 instead of claim 9. 
Claim 11 recites the limitation "the level of the knee (307) when the knee joint bandage (200) is in the applied state" in line 3. There is insufficient antecedent basis for this limitation in the claim. Rephrase “the level of the knee (307) when the knee joint bandage (200) is in the applied state” to read --a level of a knee (307) when the knee joint bandage (200) is in an applied state--.
Claims 4, 6-7, and 9 are rejected for being dependent on an indefinite claim. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8-11, as best understood given by the 35 USC 112(b), are rejected under 35 U.S.C. 103 as being unpatentable over Gunnsteinsson et al. (U.S. Patent Pub. No. 20190048923) in view of McLeod (U.S. Patent No. 1142045).
Regarding claim 1, an embodiment of Figures 10-11 of Gunnsteinsson discloses a stabilizing rod 200 (Paragraph 64 and Figures 10-11) for an orthopedic aid 220 (Paragraph 64 and Figure 11), wherein the stabilizing rod 200 comprises in a longitudinal direction a first section 204,208 (Paragraph 64 and Figure 10) and a second section 202,206 (Paragraph 64 and Figure 10), the first section 204,208 and the second section 202,206 being connected to each other via a third, flexible section 211 (Paragraph 65 and Figure 10), characterized in that at least the third flexible section 211 comprises a plurality of material cut-outs (Paragraph 65 and Figures 10-11, open space for allowing bending, between each of the first set of hinge elements 212 and second set of hinge elements 216), and wherein the material cut-outs are formed by tooth-shaped material elevations 212,216 (Paragraph 65 and Figures 10-11) lying between the material cut-outs.
However, the embodiment of Figures 10-11 of Gunnsteinsson fails to explicitly disclose wherein a deeper the material cut-out is, the further away the material cut-out is from a central region of the third flexible section.
McLeod teaches wherein a deeper the analogous material cut-out 12 (Col. 1, line 55 and Figure 3) is, the further away the analogous material cut-out 12 is from a central region (Col. 1, lines 27-28 and Col. 2, lines 66-67, slots increase in length towards ends of stay 10) of the analogous third flexible section 10 (Col. 1, lines 49-50 and Figure 3).
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the material cut-outs in the third flexible section of the embodiment of Figures 10-11 of Gunnsteinsson, so that deeper material cut-outs are further away from a central region of the third flexible section, as taught by McLeod, in order to provide an improved stabilizing rod with an enhanced third flexible section given by the position and depth of the material-cut outs for increased flexibility and resiliency away from the central region (McLeod, Col. 1, lines 10-12, 27-28, and Col. 2, lines 66-67). 
Regarding claim 2, the combination of the embodiment of Figures 10-11 of Gunnsteinsson in view of McLeod discloses the invention as described above and further discloses wherein the stabilizing rod 200 is in one piece (Gunnsteinsson Figures 10-11 and Paragraph 10, hinge body 200 is a single piece of injection molded plastic) and consists of a material, which is a plastic.
Regarding claim 3, the combination of the embodiment of Figures 10-11 of Gunnsteinsson in view of McLeod discloses the invention as described above and further discloses wherein a chord 210 (Gunnsteinsson Figures 10-11 and Paragraph 64) is embedded in (Paragraph 64 and Figures 10-11) the stabilizing rod 200.
However, the combination of the embodiment of Figures 10-11 of Gunnsteinsson in view of McLeod fails to explicitly disclose the chord made of a harder material than a material of the stabilizing rod, in which the chord is made of metal.
An embodiment of Figure 6 of Gunnsteinsson teaches an analogous chord 126 (Paragraph 4 and Figure 6A) made of a harder material than a material (Paragraphs 10, 48, and 54, hinge 102 is a single piece of injection molded plastic and insert 126 is made of metal to modify the rigidity of the hinge 102) of the analogous stabilizing rod 102 (Paragraph 54), in which the analogous chord 126 is made of metal (Paragraph 54).
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the material of the chord of the embodiment of Figures 10-11 of Gunnsteinsson in view of McLeod, so that the material is a metal, as taught by the embodiment of Figure 6 of Gunnsteinsson, in order to provide an improved stabilizing rod with a chord having consisting of a harder metal material than the stabilizing rod for modify the rigidity of the stabilizing rod (Gunnsteinsson, Paragraphs 48 and 54).
Regarding claim 4, the combination of the embodiment of Figures 10-11 of Gunnsteinsson in view of McLeod discloses the invention as described above and further discloses wherein the first section 204,208 and the second section 202,206 are less flexible than (Gunnsteinsson Figures 10-11 and Paragraph 65, middle portion 211 more flexible than first and second bolsters 202, 204 and struts 206,208 due to the first set of hinge elements 212 and second set of hinge elements 216) the third section 211.
Regarding claim 5, the combination of the embodiment of Figures 10-11 of Gunnsteinsson in view of McLeod discloses the invention as described above and further discloses wherein the orthopedic aid 220 is a knee joint bandage (Gunnsteinsson Figures 10-11 and Paragraphs 64-65, tubular support 220 for a knee).
Regarding claim 6, the combination of the embodiment of Figures 10-11 of Gunnsteinsson in view of McLeod discloses the invention as described above and further discloses wherein the stabilizing rod 200 has a length, a width and a height (Gunnsteinsson Figures 10-11 and Paragraphs 64-65).
However, the combination of the embodiment of Figures 10-11 of Gunnsteinsson in view of McLeod fails to explicitly disclose the width of the third flexible section being less than the width of the first section and the second section.
An embodiment of Figure 2 of Gunnsteinsson teaches the analogous width w2 (Paragraph 48 and Figure 2, width w2 at the middle portion 128 of the hinge 102 is narrowed compared to width w1 of the rings 108, 110 and first and second struts 132, 134 of the hinge body 105) of the analogous third flexible section 128 (Paragraph 48 and Figure 2) being less than the analogous width w1 of the analogous first section 110,134 (Paragraph 48 and Figure 2) and the analogous second section 108,132 (Paragraph 48 and Figure 2).
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the width of the first section, second section, and third flexible section of the embodiment of Figures 10-11 of Gunnsteinsson in view of McLeod, so that the width of the third flexible section is less than that of the first and second sections, as taught by the embodiment of Figure 2 of Gunnsteinsson, in order to provide an improved stabilizing rod with an enhanced width for optimal bending of the third flexible section relative to the first and second sections as given by a tapering width at the third flexible section (embodiment of Figure 2 of Gunnsteinsson, Paragraph 48).
Regarding claim 8, the combination of the embodiment of Figures 10-11 of Gunnsteinsson in view of McLeod discloses the invention as described above and further discloses at least one stabilizing rod 200 according to claim 1.
Regarding claim 9, the combination of the embodiment of Figures 10-11 of Gunnsteinsson in view of McLeod discloses the invention as described above and further discloses wherein the orthopedic aid 220 is a knee joint bandage (Gunnsteinsson Figures 10-11 and Paragraphs 64-65, tubular support 220 for a knee).
Regarding claim 10, the combination of the embodiment of Figures 10-11 of Gunnsteinsson in view of McLeod discloses the invention as described above but fails to explicitly disclose wherein the knee joint bandage has the at least one stabilizing rod, which comprises two stabilizing rods, the stabilizing rods extending over a length of the knee joint bandage.
An embodiment of Paragraph 45 of Gunnsteinsson teaches wherein the analogous knee joint bandage 101 (Paragraph 45) has the at least one stabilizing rod 102 (Paragraph 45), which comprises two stabilizing rods 102 (Paragraph 45, hinge 102 on both medial and lateral sides), the stabilizing rods 102 extending over a length (Paragraph 45, hinges 102 extending over length of tubular support 101) of the analogous knee joint bandage 101.
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the knee joint bandage and stabilizing rod of the embodiment of Figures 10-11 of Gunnsteinsson in view of McLeod, so that the knee joint bandage comprises two stabilizing rod extending over its length, as taught by an embodiment of Paragraph 45 of Gunnsteinsson, in order to provide an improved knee joint bandage with an enhanced pair of stabilizing rods on medial and lateral aspects of the knee to symmetrically bend and promote knee stability on both sides of a knee joint (Gunnsteinsson, Paragraph 45).
Regarding claim 11, the combination of the embodiment of Figures 10-11 of Gunnsteinsson in view of McLeod discloses the invention as described above and further discloses wherein the third flexible section 211 of the at least one stabilizing rod 200 is at least at a level of a knee (Paragraphs 64-65 and Figure 11, middle portion 211 located at a level of a knee when the tubular support 220 is secured) when the knee joint bandage 220 is in an applied state.
Claims 7 is rejected under 35 U.S.C. 103 as being unpatentable over Gunnsteinsson et al. (U.S. Patent Pub. No. 20190048923) in view of McLeod (U.S. Patent No. 1142045) and in further view of McCormick et al. (U.S. Patent Pub. No. 20050038367).
Regarding claim 7, the combination of the embodiment of Figures 10-11 of Gunnsteinsson in view of McLeod discloses the invention as described above and further discloses wherein the stabilizing rod 200 has a length, a width and a height (Gunnsteinsson Figures 10-11 and Paragraphs 64-65).
However, the combination of the embodiment of Figures 10-11 of Gunnsteinsson in view of McLeod fails to explicitly disclose the width of the third flexible section being less than the width of the first section and the width of the second section.
An embodiment of Figure 2 of Gunnsteinsson teaches the analogous width w2 (Paragraph 48 and Figure 2, width w2 at the middle portion 128 of the hinge 102 is narrowed compared to width w1 of the rings 108, 110 and first and second struts 132, 134 of the hinge body 105) of the analogous third flexible section 128 (Paragraph 48 and Figure 2) being less than the analogous width w1 of the analogous first section 110,134 (Paragraph 48 and Figure 2) and the analogous width w1 of the analogous second section 108,132 (Paragraph 48 and Figure 2).
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the width of the first section, second section, and third flexible section of the embodiment of Figures 10-11 of Gunnsteinsson in view of McLeod, so that the width of the third flexible section is less than that of the first and second sections, as taught by the embodiment of Figure 2 of Gunnsteinsson, in order to provide an improved stabilizing rod with an enhanced width for optimal bending of the third flexible section relative to the first and second sections as given by a tapering width at the third flexible section (embodiment of Figure 2 of Gunnsteinsson, Paragraph 48).
However, the combination of the embodiment of Figures 10-11 of Gunnsteinsson in view of McLeod in view of the embodiment of Figure 2 of Gunnsteinsson fails to explicitly disclose the width of the first section and the width of the second section being greater than the height of the stabilizing rod.
McCormick teaches the analogous width (Paragraph 27, width of stay 19 is 0.38 inches) of the analogous first section (Paragraph 27 and Figure 2, lower portion of stay 19) and the analogous width (Paragraph 27, width of stay 19 is 0.38 inches) of the analogous second section (Paragraph 27 and Figure 2, upper portion of stay 19) being greater than (Paragraph 27, width of 0.38 inches is greater than height of 0.10 inches) the analogous height (Paragraph 27, thickness of stay is 0.10 inches) of the analogous stabilizing rod 19 (Paragraph 27 and Figure 2).
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify a width of the first and second section as well as a height of the stabilizing rod of the embodiment of Figures 10-11 of Gunnsteinsson in view of McLeod in view of the embodiment of Figure 2 of Gunnsteinsson, so that the width is greater than the height, as taught by McCormick, in order to provide an improved stabilizing rod with an enhanced dimension such that the width of the first and second section is greater than the height of the stabilizing rod to provide the ideal biasing and bending of the stabilizing rod for knee flexion (McCormick, Paragraphs 12 and 27).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Gramza (US 20070167891 A1) teaches a stabilizing rod for an orthopedic aid with a first section, second section, and third flexible section.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Milo whose telephone number is (571)272-6476.  The examiner can normally be reached on Mon-Fri 7:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alireza Nia can be reached on +1(571) 270-3076.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL MILO/
Art Unit 3786       

/ERIN DEERY/Primary Examiner, Art Unit 3754